*796ORDER
This matter is before the Court on a motion by the Kentucky Bar Association requesting the entry of an order pursuant to SCR 3.435(4) suspending Joseph W. Niena-ber from the practice of law for a period of six months. The motion was brought in response to an Order of the Ohio Supreme Court suspending Mr. Nienaber for violation of Disciplinary Rule 1-102(A)(4) and 7-102(A)(5) of the Code of Professional Responsibility as adopted by the Supreme Court of Ohio. Similar provisions have been adopted by this Court in Supreme Court Rules 3.130-8.3(c) and 3.130-3.3(a)(l) and (2), respectively. The respondent violated DR 1-102(A)(4) in Ohio when he- engaged in conduct involving dishonesty, fraud, deceit, or misrepresentation. The respondent was also found to have violated DR 7-102(A)(5) when he knowingly made a false statement of fact by submitting false expense vouchers to the Hamilton County Court.
Given the seriousness of the violations and the mandate of SCR 3.435(4) requiring reciprocal disciplinary action, it is now ordered that the respondent should be and is hereby suspended from the practice of law in this Commonwealth for a period of six months and until further order of this Court.
IT IS FURTHER ORDERED that:
1.Respondent shall comply with the provisions of SCR 3.390 regarding notice to all courts in which he has matters pending and to all clients for whom he is actively involved in representation, of his inability to continue to represent them and of the urgent necessity of promptly retaining new counsel. Respondent shall also return all active files to his clients.
2. Respondent shall pay the costs of this proceeding.
3. Any application for reinstatement will be governed by SCR 3.510, or any subsequent amendment to SCR 3.510.
It is so ORDERED.
ENTERED: June 23, 1994.
/s/ Robert F. Stephens ROBERT F. STEPHENS, Chief Justice